DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8 are pending. Claims 1 and 2 have been amended by presentation of the amendments filed 4/28/2021. The amendments overcome the previously cited 35 USC 112 rejections by providing clarity to the claim language. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or disclose each of the claim features of sole independent claim 1. More particularly, the closest prior art of record, EP 3333304 (previously cited by Applicant in the IDS filed 8/19/2019) discloses features relating to the use of a driving mechanism 7 having a power distribution part 73 to supply power to two input shafts 75, 76 arranged coaxially by use of a fixed pulley 72a, driving belt 74; a transmission 8 including a driving side pulley unit 81 having a movable pulley 81a connected to the output shaft 72m of the induction motor and a fixed pulley 81b fixed to the shaft. However, in EP 3333304 it is silent regarding use of “the driven side pulley unit is directly installed on the input shaft by locating one end of the input shaft at a movable pulley and a fixed pulley constituting the driven side pulley unit respectively” inter alia the other features of claim 1. For these reasons, claim 1 is allowed, and all claims depending therefrom, namely claims 2-8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711